Citation Nr: 1748987	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-35 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for diabetes mellitus type II, claimed as due to exposure to Agent Orange.  

4. Entitlement to service connection for headaches, claimed as due to lead poisoning. 

5. Entitlement to service connection for shaking of the hands, claimed as due to lead poisoning. 

6. Entitlement to service connection for bladder cancer, claimed as due to lead poisoning. 

7. Entitlement to service connection for erectile dysfunction, claimed as due to lead poisoning. 
8. Entitlement to service connection for loss of balance, claimed as due to lead poisoning. 

9. Entitlement to service connection for a right foot disorder. 

10. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Steven H. Berniker, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1962 to March 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2017, the Veteran testified at a Board hearing by videoconference.  At that time, he asked that the record be held open for 30 days following the hearing to provide time to submit evidence.  However, no records have been received.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hearing Loss and Tinnitus

The Veteran asserts that he has bilateral hearing loss and tinnitus due to in-service noise exposure from his duties as an engine mechanic.  His service discharge form shows that he served as a diesel mechanic.  Thus, in-service noise exposure is conceded.  

The Veteran underwent a VA audiological examination in October 2010.  He reported decreased hearing for the past 10 years, with the left ear starting soon after falling off a truck and hitting the ear and the right ear gradually decreasing more recently.  He dated the onset of tinnitus to the past 5 or 6 years.  [The above history is reflected in both VA and private medical records dated prior to the examination.]  The Veteran denied a history of head trauma but reported boxing as a young man.  Examination revealed bilateral asymmetric, mixed hearing loss, left greater than right.  The examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of noise exposure aboard a ship as an engineman.  

In a January 2013 statement, the Veteran clarified that he only boxed in service and asserted that any trauma-induced hearing loss is due to service.  As the examiner's rationale does not address the impact, if any, of the Veteran's boxing in service, the AOJ should obtain an addendum that addresses the matter.  Also, the Veteran underwent a private audiological examination in July 2013.  The audiologist opined that based on the available information the Veteran's hearing loss and tinnitus were related to service, noting his duties as a diesel engine mechanic on an oil tanker and sea going tug and working on refrigeration.  While the audiologist did not address the documented post-service history of injury and onset of hearing loss and tinnitus, the examiner should be asked to consider the opinion in the addendum.  Lastly, at the February 2017 hearing, the Veteran indicated that he had to use his left ear like a stethoscope to listen to loud diesel engines for any strange sounds to diagnose the problem, and that is why his hearing in the left ear is worse than in his right.  The examiner should be asked to address this as well.  

Diabetes Mellitus Type II

The Veteran asserts that he developed diabetes mellitus type II due to exposure to Agent Orange when he was in the waters off the Republic of Vietnam on a tug boat delivering a barge.  The Board observes that the U.S.S. Shakori, the ship he was on, along with the U.S.S. Opportune, helped deliver the Royal Navy lift craft ALC-24 in February 1966.  However, they delivered the barge to Subic Bay, Philippine Islands.  The U.S.S. Shakori is not otherwise recognized as a ship associated with exposure to Agent Orange during the Vietnam Era.  Thus, service connection for diabetes mellitus type II on a presumptive basis is not warranted.  

However, the Veteran may still establish service connection by showing that his diabetes is, in fact, causally linked to exposure to herbicides.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In that regard, on a May 2012 authorization form, the Veteran indicated that he had been treated for his diabetes by Dr. G.  However, there is no indication that the AOJ attempted to obtain Dr. G.'s treatment records.  As those treatment records may be pertinent to the claim, the AOJ should attempt to obtain them.  

Disorders Due to Lead Poisoning

The Veteran asserts that he developed headaches, shaking of the hands, bladder cancer, erectile dysfunction, and loss of balance due to an in-service incident of lead poisoning while welding while performing his duties as a diesel engine mechanic.  While his service treatment records do not document the lead poisoning incident, the Board observes that his duties may have exposed him to welding fumes, including from lead.  

VA medical records reflect complaints of headaches.  The Veteran has submitted medical treatise evidence showing that there may be a link between exposure to manganese fumes or dust and headaches.  As his welding duties may have exposed him to manganese, the AOJ should afford him a VA examination to determine whether he has a headache disorder related to service.  VA medical records also show complaints of headaches associated with bouts of tinnitus.  Thus, the examiner should be asked to provide an opinion on that matter.

VA medical records show that the Veteran has shaking of the hands, noted as a tremor of the hands.  He has submitted medical treatise evidence showing that there may be a link between exposure to lead and manganese and tremors and shaking, and Parkinson's disease and manganism.  As his welding duties may have exposed him to lead and manganese, the AOJ should afford him a VA examination to determine whether his shaking of the hands is related to service.  

VA and private medical records show that the Veteran has been treated for bladder cancer.  He has submitted medical treatise evidence showing that there may be a link between lead exposure and bladder cancer.  He also cites to in-service urinary complaints.  As his welding duties may have exposed him to lead, the AOJ should afford him a VA examination to determine whether his bladder cancer is related to service.  

VA medical records show that the Veteran has erectile dysfunction, diagnosed as impotence of organic origin.  He has submitted medical treatise evidence showing that there may be a link between lead exposure and impotence.  As his welding duties may have exposed him to lead, the AOJ should afford him a VA examination to determine whether his erectile dysfunction is related to service.  The record also shows that the Veteran has diabetes, and the Veteran has submitted medical treatise evidence indicating a link between diabetes and erectile dysfunction.  Thus, the examiner should be asked to provide an opinion on that matter.

While VA medical records do not show that the Veteran has a loss of balance or vertigo, they do show that he has occasional lightheadedness.  He has submitted medical treatise evidence showing that there may be a link between lead exposure and dizziness, and manganese exposure and Parkinson's disease and manganism, both of which affect balance.  As his welding duties may have exposed him to lead and manganese, the AOJ should afford him a VA examination to determine whether his loss of balance is related to service.  

Right Foot Disorder

The Veteran asserts that he has a right foot disorder due to an in-service injury.  Specifically, he asserts that he dropped a metal tool box on the foot when his right hand, which was holding the tool box, bumped into a railing when the ship rolled to the right side.  While a November 1964 service treatment record shows complaints of left foot pain after dropping a tool box on the foot three days earlier, there are no complaints of a right foot injury.  However, the Veteran asserts that there is an error in that service treatment record and it was in fact the right foot that was injured.  He reiterated this contention at the February 2017 Board hearing.  VA medical records show that he has a mild hallux valgus of the right foot and a normal left foot.  An August 2015 letter from the Veteran's spouse states that he has had a limp favoring the right foot since she met him in 1968 and that he had told her of the in-service injury.  Thus, despite the notation in the service treatment record, as the Veteran is competent to report which foot he injured in service, the AOJ should afford him a VA examination to determine whether any right foot disorder is related to service.

Total Disability Rating Based on Individual Unemployability

The Veteran asserts that he is entitled to a total disability rating based on individual unemployability (TDIU) due to hearing loss and an inability to walk, presumably due in part to the loss of balance and right foot disorder.  As the remand of all of the above claims could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a decision on the TDIU claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Lastly, prior to requesting the addendum and examinations, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated him for his disabilities since the issuance of the November 2013 statement of the case.  The AOJ should attempt to obtain any adequately identified records.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the name of any healthcare provider who has treated him for his disabilities since the issuance of the November 2013 statement of the case.  Also ask the Veteran to complete a new authorization form for Dr. G., as identified in a May 2012 authorization form as having treated him for diabetes.  Attempt to obtain any adequately identified records.  

2. Arrange for the Veteran's claims file to be reviewed by the examiner who conducted the October 2010 VA audiological examination for an addendum.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss or tinnitus had its onset during active service or within one year thereafter, or is otherwise causally related to such service.  The examiner should consider the Veteran's January 2013 statement that he only boxed in service and so any trauma-induced hearing loss is due to service.  The examiner should consider the July 2013 private audiologist's opinion that the Veteran's hearing loss and tinnitus were related to service.  The examiner should consider the Veteran's testimony at the February 2017 Board hearing indicating that he had to use his left ear like a stethoscope to listen to loud diesel engines for any strange sounds to diagnose the problem, and that is why his hearing in the left ear is worse than in his right.  The examiner should provide a complete rationale for all conclusions.

3. Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his headaches, shaking of the hands, bladder cancer, erectile dysfunction, and loss of balance.  The examiners should review the claims file and note that review in the report.  The examiners should ensure that all indicated tests and studies are conducted.  The examiners should provide a complete rationale for all conclusions, to include a discussion of the relevant medical treatise evidence submitted by the Veteran.

(a) Headaches:

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headache disability had its onset during active service or is causally related to such service, to include any exposure to welding fumes, including lead, while performing his duties as a diesel engine mechanic.  

The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headache disability was caused or aggravated (worsened beyond the natural progress of the disease) by tinnitus.  

(b) Shaking of the hands:

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's shaking of the hands, noted as a tremor of the hands, had its onset during active service or is causally related to such service, to include his exposure to welding fumes, including lead, while performing his duties as a diesel engine mechanic.  

(c) Bladder cancer:

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bladder cancer had its onset during active service or is causally related to such service, to include his exposure to welding fumes, including lead, while performing his duties as a diesel engine mechanic.  The examiner should discuss the Veteran's in-service urinary complaints.

(d) Erectile dysfunction:

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction, diagnosed as impotence of organic origin, had its onset during active service or is causally related to such service, to include any exposure to welding fumes, including lead, while performing his duties as a diesel engine mechanic.  

The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction, diagnosed as impotence of organic origin, was caused or aggravated (worsened beyond the natural progress of the disease) by diabetes.  

(e) Loss of balance:

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's loss of balance had its onset during active service or is causally related to such service, to include any exposure to welding fumes, including lead, while performing his duties as a diesel engine mechanic.  

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any right foot disorder, to include hallux valgus.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a right foot disorder had its onset during active service or is causally related to such service.  The examiner should discuss the November 1964 service treatment record showing an injury to the [right] foot.  The examiner is advised that the Board has found the Veteran competent to report that he injured the right foot, not the left foot as noted.  The examiner should provide a complete rationale for all conclusions.

5. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

